  Isabel Bussarakum
             Case(Bar     No. 295046)
                      2:19-cr-00524-PSG      Document 18 Filed 09/12/19 Page 1 of 1 Page ID #:43
  Deputy Federal Public Defender
  321 E. 2nd Street
  Los Angeles, California 90012
  T: (213) 894-2854
  F: (213) 894-0081
  isabel_bussarakum@fd.org


                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
    UNITED STATES OF AMERICA,                                       CASE NUMBER

                                                       PLAINTIFF
                                                                                          CR 19-524-PSG
                                   v.
    MATEO ERIQUE NAGASSI
                                                                                    APPLICATION FOR
                                                                        REVIEW/RECONSIDERATION OF ORDER
                                                                                SETTING CONDITIONS OF
                                                    DEFENDANT.                    RELEASE/DETENTION
                                                                     (18 U.S.C. §3142) AND REQUEST FOR HEARING

       Application is made by G plaintiff G✔defendant Mateo Nagassi
  that a hearing be held to review /reconsider the decision of

  G United States District Judge                                              by order dated:

  ✔Magistrate Judge Gail J. Standish
  G                                                                           by order dated: 8/28/2019

       ✔ denying release and imposing detention under subsection G (d) or G
       G                                                                  ✔(e) of Title 18 U.S.C. §3142; or
       G ordering release upon certain conditions, or
       G denying detention.

      This application is made G   ✔pre-sentence G post-sentence based on the following facts not previously considered by
 said judicial officer or changed circumstances as follows:
 The defendant is not seeking to present additional facts at this time, but rather is seeking the District Judge's review of the
 Magistrate Judge's Order of Detention dated 8/28/2019. The defendant originally filed an application for review by the
 criminal duty judge on 9/4/2019. However, after this case was assigned to Judge Gutierrez, the original application was
 denied without prejudice before reaching the merits, so that defendant could re-file the application before Judge Gutierrez.
      Relief sought (be specific):
 Pretrial release on a $25,000 signature bond by a third-party surety, and appropriate conditions of release.




      Counsel for the defendant and plaintiff United States Government consulted on 9/9/2019
  and opposing counsel declines to stipulate to an order providing the relief sought.

                               ✔AUSA G Defendant’s Counsel G PSA G Interpreter G USM G Probation
  ✔ Telephonic notice given to G
  G
  on 9/9/2019                           .

                                    ✔not required. Language
       An interpreter is G required G
                      ✔
       Defendant is G in custody G not in custody.

  9/12/2019                                                         Defendant Mateo Nagassi
  Date                                                              Moving Party


                         APPLICATION FOR REVIEW/RECONSIDERATION OF ORDER SETTING CONDITIONS OF
                                RELEASE/DETENTION, (18 U.S.C. §3142) AND REQUEST FOR HEARING
CR-88 (06/07)
